— Judgment unanimously affirmed. Memorandum: None of defendant’s contentions has merit. The photographs of the body of the victim were properly admitted because they tended to prove a material issue and to illustrate or elucidate other evidence (see, People v Pobliner, 32 NY2d 356, 369-370, rearg denied 33 NY2d 657, cert denied 416 US 905). Contrary to defendant’s assertion, the prosecutor did not impeach his own witness, but did properly use the witness’s statement to refresh his memory, without disclosing the contents of the statement to the jury (see, CPL 60.35 [3]). The testimony of the prosecutor’s expert witness concerning blood splatter was properly admitted even though defense counsel was not furnished with a written report of that testimony. The witness did not prepare a written report embodying his opinion concerning the blood splatter patterns found on defendant’s clothing and, hence, there was no such report to furnish (see, CPL 240.20 [1] [c]). Moreover, defendant was not prejudiced by lack of advance notice of the opinion testimony because his counsel and his expert witness conferred with the prosecution’s expert during the trial and defendant’s expert witness agreed with the blood splatter opinion of the prosecution witness. As indicated by the sentencing minutes and certificate of conviction, defendant was properly sentenced on all counts of which he was convicted. Finally, we find no merit to the points raised in defendant’s pro se supplemental brief. (Appeal from judgment of Onondaga County Court, Burke, J. — murder, second degree, and another charge.) Present — Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.